Citation Nr: 1340561	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nonunion, right carpal navicular, claimed as a right wrist condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right medial meniscectomy, claimed as a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2009 Regional Office (RO) rating decisions.  In the October 2009 rating decision, the RO reopened and denied the Veteran's claims for entitlement to service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition.  However, although the RO reopened the claims, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The reopened claims of service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed November 1972 rating decision denied entitlement to service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition based on the determination that these conditions existed prior to service and were not aggravated by service.

2.  New evidence received since the November 1972 decision relates to an unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision, which denied the claim of service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the November 1972 rating decision is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claims, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in November 1972, whereby the RO denied service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition, the evidence consisted of the Veteran's service treatment records and lay statements in support of the claim.  The Veteran's service treatment records showed that the Veteran's right medial meniscectomy (right knee condition) and nonunion, right carpal navicular (right wrist condition) existed prior to service and were noted at entry.  The Veteran's service treatment records included a June 1972 medical board discharge for his non union right carpal navicular.  The medical board proceedings contained a finding that this condition existed prior to entry on active duty and was not aggravated by active duty.  

The RO issued a rating decision in November 1972 denying service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition.  The Veteran was notified of the November 1972 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the November 1972 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the November 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in November 1972 includes a statement from A.B., a physician's assistant, and a treatment report from Dr. J.B.  In his statement, A.B. indicates that overuse and exhaustion during military service permanently worsened his right wrist and right knee problems.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in November 1972, and it raises a reasonably possibility of substantiating the claim  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for a nonunion, right carpal navicular, claimed as a right wrist condition, and for a right medial meniscectomy, claimed as a right knee condition.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a nonunion, right carpal navicular, claimed as a right wrist condition is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right medial meniscectomy, claimed as a right knee condition is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his pre-existing nonunion, right carpal navicular, claimed as a right wrist condition, and his pre-existing right medial meniscectomy, claimed as a right knee condition, were permanently worsened as a result of his service.  

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural and evidentiary development.

In this regard, the Board finds that the November 2009 VA examination is not sufficient for purposes of evaluating the Veteran's claim.  In the November 2009 VA examination report, the VA examiner opined that it was less likely as not that the Veteran's pre-existing right wrist and right knee conditions were permanently aggravated by his active duty service.  The examiner explained that because the Veteran was found unfit for duty 12 days after being drafted, it was "unlikely that the pre-existing injuries could be aggravated in that short a time."  

Significantly, regulations provide that clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Here, the examiner did not discuss the significance of a July 2009 statement from Dr. A.B. indicating that overuse and exhaustion during the Veteran's military training permanently worsened these conditions.  As such, the November 2009 VA examiner's opinion is inadequate.  A remand is required to obtain this evidence.  

Second, the Board notes that in June 2010, the Veteran completed and signed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, listing treatment for his right knee in 1971 from a Dr. K.S.  In the Veteran's June 2010 decision review officer (DRO) hearing, the DRO indicated that VA would attempt to obtain treatment records from Dr. K.S., the physician who performed surgery on his right knee in 1971.  There is no evidence of record indicating that the RO attempted to obtain these treatment records.  Therefore, prior to obtaining the opinion requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the 1971 treatment records from Dr K.S. identified by the Veteran in his VA Form 21-4142.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain addendum opinions from the November 2009 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current right wrist and right knee conditions.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  

After reviewing the claims folder, the examiner should be asked to opine as to whether it is clear and unmistakable that the Veteran's preexisting right wrist and right knee disabilities were not permanently aggravated by service beyond their natural progression.  The examiner should also address the statements from Dr A.B. dated in July 2009 and December 2010 indicating that overuse and exhaustion of these body parts during military training permanently worsened as a result of the Veteran's military service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why it was determined the requested opinion could not be provided without resort to speculation. 

3.  After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


